Certification under Rule 466 The depositary, Deutsche Bank Trust Company Americas, represents and certifies the following: (1)That it previously had filed a Registration Statement on Form F-6 (Micro Focus International PLC No. 333-219677) that the Commission declared effective, with terms of deposit identical to the terms of deposit of this Registration Statement. (2) That its ability to designate the date and time of effectiveness under Rule 466 has not been suspended. By: DEUTSCHE BANK TRUST COMPANY AMERICAS, As Depositary By: /s/ Michael Fitzpatrick Name: Michael Fitzpatrick Title: Vice President By: /s/ Michael Curran Name: Michael Curran Title: Vice President
